Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 21, 42 and 45-46 are all the claims for this application.
2.	Claim 21 is amended, Claims 35, 38, 41 and 43-44 are canceled, and new Claims 45-46 are added in the Response of 1/7/2021. The subject matter of New Claims 45-46 is germane to the elected and examined subject matter and finds support in original Claim 14. The new claims are joined for examination.
3.	Claims 21, 42 and 45-46 are all the claims under examination.
4.	This Office Action contains new grounds for rejection based on Applicants amendments to the claims and Applicants comments on the record on pp. 11-12 of the Office Action. This Office Action is final.

Withdrawal of Objection
Specification
5.	The objection to the abstract of the disclosure because it contains the term “novel” is withdrawn. Applicants have amended the abstract to delete the reference to purported merits or speculative applications of the invention and should not compare the invention with the prior art.


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 21, 35 and 42-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 21, 35, and 42-44 for the recitation “a Fab fragment derived from a Fab fragment of trastuzumab” is withdrawn by Applicants amendment of Claim 21 to delete the phrase and to specify the Fab chains comprising the VH/VL domains having the ability to bind trastuzumab.
	b) The rejection of Claims 21 and 42 for the recitation “a heterodimeric IgG Fc polypeptide construct” is withdrawn. Applicants have amended Claim 21 to specify the chains for each of the monovalent Fab constructs by specific sequence according to SEQ ID NOs supported in the specification.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Scope of Enablement
7.	The rejection of Claims 21, 42 and 45-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained, because the specification does not provide enablement for treating low HER2 (0 to 1+) -expressing breast cancer with the monovalent antibody construct for any one of OA1-Fab-HER2 and OA2-Fab-HER2, in vivo, where the only support is found in the reference WO 2015/073743 (see PTO 892 form) for the v1040 clone.
	 Applicants in providing a complete copy of WO 2015/073743 (Exhibit A) and based on the comments of record on p. 12 of the Response of 1/7/2022 are grounds for maintaining the rejection.
	Applicants allege in one instance that the constructs of ‘743 are equivalent to the instant claimed one-armed antibodies (p. 11, 2nd full paragraph) and in another instance that they are identical (p. 12 1st full paragraph; “v1041 (OA2-Fab-HER2)” and “v1040 (OA1-Fab-Her2)), “except for the location of the Fab linkage with respect to the heterodimeric Fc chains.”
	Response to Arguments
That a structure is identical to something, but then identified as being different is confusing on its face much less in view of the interpretation of what is meant by an equivalent. 
The claimed invention nowhere recites anything special or specific about the location of the Fab linkage vis-à-vis either of the heterodimeric Fc domains in both element (a) or (b) of Claim 21. It is not clear whether this pertains to one Fc domain that is preferred over the other to achieve the improved effects for the one-armed antibody 
The WO ‘743 provides some guidance as to the distinction between Chain A and Chain B for the v1040 and v1041 equivalents for the antibodies of elements (a) and (b) of Claim 21.
p. 68 for v1040 reveals Fc region mutations for each of Chain A and Chain B:

    PNG
    media_image1.png
    195
    552
    media_image1.png
    Greyscale

p. 89 for v1041 reveals Fc region mutations for each of Chain A and Chain B:

    PNG
    media_image2.png
    143
    546
    media_image2.png
    Greyscale


	As regards “the hinge region” for each of the v1040 and v1041 equivalents in the instant claims, WO ‘743 at [00266 and 00357] teach “the hinge region”, which is construed as an entire hinge absent a showing to the contrary, as being comprised entirely within a Chain A or Chain B. A search of the instant specification for the term <hinge> provides three hits with no examples of canonical structures for a conventional antibody hinge or a modified hinge sequence. None of the instant claims mentions the presence of a hinge region much less how the Fab is associated with the Fc, i.e., by way of a linker/ linkage or a hinge region. Applicants are requested to address whether any hinge residues are present in any one or both of SEQ ID NOS: 12, 16,18 and 20. Applicants are requested to address whether any linker residues are present in any one or both of SEQ ID NOS: 12, 16,18 and 20 for the association with the Fab.
	The claimed invention is ambiguous as regards the combination of elements that are otherwise shown in the WO ‘743 reference to yield an alleged improved one-armed antibody construct for the, in vivo, treatment of a low HER2 breast cancer.
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The rejection of Claims 21, 
	Applicants request that the rejection be held in abeyance is granted. The rejection is maintained.


Applicants request that the rejection be held in abeyance is granted. The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 21, 42 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 21, 42 and 45-46 recite in generic claim 21 for each of (a) and (b) with respect to the heterdimeric Fc regions “a first CH2, a first CH3” and “a second CH2, a second CH3”. It is unclear why the CH2 and CH3 domains are referred by numbering when they are inherent to the specific sequences of SEQ ID NOs as claimed. The numeration suggests that there may be more than one for each of the two domains (CH2 and CH3) in each of the heterodimeric Fc chains for the OA1-Fab-HER2 and OA2-Fab-HER2 of generic Claim 21.

Conclusion
11.	No claims are allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643